[Cite as Grange Mut. Ins. Co. v. Patino, 2020-Ohio-466.]


                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Grange Mutual Insurance Company,                     :

                 Plaintiff-Appellee,                 :

v.                                                   :

Francisco I. Fregozo Patino, et al.,                 :          No. 19AP-278
                                                             (C.P.C. No. 17CV-5276)
                 Defendants-Appellants,              :
                                                           (REGULAR CALENDAR)
v.                                                   :

First Acceptance Insurance Company, Inc. :

                 Third-Party Defendant-              :
                 Appellee.
                                                     :


                                           D E C I S I O N

                                   Rendered on February 11, 2020


                 On brief: James R. Leickly, for appellant Francisco I.
                 Fregozo Patino. Argued: James R. Leickly.

                 On brief: Earl, Warburton & Adams, Inc., and
                 Christopher R. Walsh, for appellee, First Acceptance
                 Insurance Company, Inc. Argued: Christopher R. Walsh.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
       {¶ 1}     Defendant-appellant, Francisco I. Fregozo Patino ("Patino"), appeals from a
judgment of the Franklin County Court of Common Pleas entered on March 15, 2019
concluding that third-party defendant-appellee, First Acceptance Insurance Company, Inc.
("First Acceptance"), had no duty to indemnify Patino for a motor vehicle collision that
No. 19AP-278                                                                                               2


occurred while Patino was driving a motor vehicle that was owned by his father, Francisco
Javier Fregozo Alvarez ("Alvarez"), and insured by First Acceptance.1
       {¶ 2}    For the following reasons, we affirm the judgement of the trial court.
I. FACTS AND PROCEDURAL BACKGROUND
       {¶ 3}    The underlying matter arises from a motor vehicle collision that resulted in
property damage. There ensued a dispute as to whether First Acceptance, as the insurer of
the vehicle at fault in the collision, must provide coverage for those damages. First
Acceptance asserts that no coverage is available under the facts here because the vehicle's
driver, Patino, was excluded from coverage under the policy insuring the vehicle (the
"Alvarez policy"). Patino argues that the exclusion is inapplicable because First Acceptance
had certified the Alvarez policy "as proof of financial responsibility" for him with the Ohio
Bureau of Motor Vehicles ("BMV"). While the central issue before the trial court was who
was responsible for a financial remedy, the crux of the dispute is the meaning of the phrase
"certified as proof of financial responsibility" as used in the Alvarez policy.
       {¶ 4}    The facts of the underlying case are generally undisputed. On May 23, 2016,
Patino was driving Alvarez's Chevrolet Astro (the "Astro"), with Alvarez's permission, when
he was involved in a motor vehicle collision that resulted in damages to other vehicles. One
of the damaged vehicles was insured by plaintiff Grange Mutual Insurance Company
("Grange").
       {¶ 5}    At the time of the accident, Patino and Alvarez resided in the same household.
Each maintained separate automobile insurance policies with First Acceptance that were
each in effect on the date of the accident. The Astro is a covered vehicle under the Alvarez
policy. The Alvarez policy defines an "[i]nsured" as including "[a]ny person driving your
covered auto with your permission and within the scope of such permission." (Emphasis
sic.) (Ex. 1 at 9, attached to Aug. 21, 2018 Walsh Aff.) The Alvarez policy contains a provision
that excludes from coverage a driver who resides with the named insured but who is not
listed on the policy: "Insured does not mean: a driver who is not listed on this policy, who
resides in the same household as the named insured * * *; and is involved in an accident
which occurs while the automobile is being driven * * * or used in any manner by this


1 We use the maternal surnames ("segundo apellido" or "apellido materno"), those being "Patino" and
"Alvarez," to identify the defendant-appellant and his father, respectively, consistent with the way they were
identified by the trial court in its various rulings.
No. 19AP-278                                                                                    3


person." (Emphasis sic.) Id. However, that provision of the Alvarez policy also contains an
exception to the exclusion: "This limitation shall not apply if this policy is certified as proof
of financial responsibility." Id.
       {¶ 6}      The final provision of the Alvarez policy that is relevant to the issues involved
is this provision:
                  FINANCIAL RESPONSIBILITY REQUIRED

                  When this policy is certified as proof of financial responsibility,
                  this policy will comply with the law to the extent required. You
                  must reimburse us if we make a payment that we would not
                  have made if this policy were not certified as proof of financial
                  responsibility.

(Emphasis sic.) (Ex. 1 at 11.)
       {¶ 7}      Patino's own policy with First Acceptance (the "Patino policy") provides him
coverage when he is "operating any non-owned auto with the permission of the owner."
(Emphasis sic.) (Ex. B at 5, attached to Aug. 8, 2018 Patino's Mot. for Summ. Jgmt.) The
Patino policy defines a "non-owned auto" as "any auto that is not owned by or furnished
or available for the regular use by you, or any family member while in the custody of or
being operated by you or any family member and while being used within the scope of
the owner's express or implied permission." (Emphasis sic.) Id. at 4. The Patino policy
defines "[f]amily member" as "a person related to you by blood, marriage or adoption
that is a resident of your household." (Emphasis sic.) Id. at 3.
       {¶ 8}      Patino believed he had insurance coverage for the collision under the Alvarez
policy because he was operating his father's vehicle with his father's permission. First
Acceptance, however, declined to provide coverage because, although Patino was driving the
Astro with Alvarez's permission, Patino and Alvarez resided together, and Patino was not
listed on the Alvarez policy insuring the Astro.          First Acceptance maintains that the
household member exclusion precluded coverage under the Alvarez policy. Patino asserted
that the exclusion did not apply if the Alvarez policy was certified as proof of financial
responsibility.
       {¶ 9}      First Acceptance's denial of coverage resulted in the BMV notifying Patino
that his driver's license was subject to suspension for failure to provide proof of financial
responsibility on the date of the accident. Patino requested a hearing. Before the hearing,
No. 19AP-278                                                                                 4


Patino and Alvarez asked First Acceptance to provide proof that they had insurance on the
date of the accident. First Acceptance responded by letters to Patino and Alvarez dated
October 16, 2016. The letter to Alvarez stated as follows:
                   To whom it may concern:

                   The above listed [Alvarez] policy began on 12/22/2014 with an
                   expiration date of 12/22/2016. Since inception of this policy,
                   the insured has paid continuously and has had a good payment
                   history. As of the date of this letter, the status of the policy is
                   Active.

(Ex. 1 at 2, attached to Sept. 4, 2018 Memo. Contra Mot. for Summ. Jgmt.) The letter
identified Alvarez and Neri Patino as the two drivers insured on the policy and listed three
vehicles insured on the policy, including the Astro. Included with the letter was a document
captioned "Proof of Insurance" relating to the Astro and setting forth coverage limits for the
vehicle and the effective dates of the policy. Id.
       {¶ 10} Patino testified at the November 16, 2016 BMV suspension hearing and
provided the Alvarez policy and other documents to the BMV hearing officer as proof of
financial responsibility. On November 17, 2016, the BMV hearing officer issued a report and
recommendation stating Patino and Alvarez had established they had had insurance in effect
at the time of the collision. The BMV hearing officer's report criticized First Acceptance's
denial of coverage "based on obscure and confusing claimed exclusions from coverage." (Ex.
C at 1, attached to Aug. 8, 2018 Patino's Mot. for Summ. Jgmt.) The hearing officer found,
pursuant to R.C. 4509.39, that First Acceptance was obligated to pay any judgment that may
be taken against Patino regarding the collision. However, the BMV hearing officer's report
also stated that the hearing officer's "finding is not binding upon the insurer and has no legal
effect except for the purpose of this hearing." (Ex. C at 2.)
       {¶ 11} First Acceptance continued to decline to provide coverage for the collision.
On June 12, 2017, Grange commenced a subrogation action against Patino to recover money
for its insured.
       {¶ 12} On April 27, 2018, Patino filed a third-party complaint against First
Acceptance for breach of contract and seeking a declaration that First Acceptance was
required to provide Patino coverage under the Alvarez policy. Two rounds of cross-motions
for summary judgment followed. On August 8, 2018, Patino filed a motion for summary
 No. 19AP-278                                                                               5


judgment, arguing that he qualified as an insured under the Alvarez policy. On August 21,
2018, First Acceptance opposed that motion and filed its on motion for summary judgment,
arguing that Patino did not qualify as an insured under the Alvarez policy.
         {¶ 13} On October 16, 2018, the original trial court judge assigned to the underlying
matter granted summary judgment in favor of First Acceptance. The trial court made an
initial finding that Patino was not an insured under the Alvarez policy because Patino
resided with Alvarez and was not named as an insured on the Alvarez policy. The trial court
then addressed the exception to that limitation and concluded the Alvarez policy had not
been certified as proof of financial responsibility. The trial court found that the issue of
certification was governed by R.C. 4509.46, which established that the insurance company
certifies its policy, not the BMV. Finding no evidence that First Acceptance had certified the
policy, the trial court concluded that the limitation of coverage in the Alvarez policy applied
to Patino and granted First Acceptance's motion for summary judgment.
         {¶ 14} After ruling in favor of First Acceptance, the trial court granted Patino leave
to file an amended third-party complaint to add claims seeking coverage under the Patino
policy. On November 1, 2018, Patino filed his amended third-party complaint seeking
declaratory relief under his own policy as well as the Alvarez policy. Patino argued that the
Alvarez and Patino policies were identical and that he "should be covered by [First]
Acceptance under both identical policies." (Sept. 11, 2018 Patino's Mot. to Amend Compl.
at 1.)
         {¶ 15} On November 21, 2018, First Acceptance filed for summary judgment on the
coverage claims relating to the Patino policy. First Acceptance argued that, while the Patino
policy covered Patino when he was driving someone else's vehicle with permission, coverage
was excluded when the vehicle belonged to a family member, as was the case here.
         {¶ 16} Patino filed for summary judgment on November 30, 2018, asserting that
First Acceptance, not the BMV, had certified the Alvarez policy in accordance with R.C.
4509.46 by means of the letter and proof of insurance documents First Acceptance had sent
to Alvarez on October 18, 2016 before Patino's BMV suspension hearing. Patino argued that
No. 19AP-278                                                                                               6


the household member limitation First Acceptance relied on did not apply and, therefore,
he was entitled to coverage under the Alvarez policy.2
       {¶ 17} The successor trial court judge initially ruled on First Acceptance's motion for
summary judgment on the third-party claims relating to the Patino policy. The trial court
found that the Patino policy did not afford coverage under the facts and granted summary
judgment to First Acceptance for this reason.
       {¶ 18} The trial court next addressed Patino's motion for summary judgment, which
the trial court construed as a request for reconsideration of the October 16, 2018 ruling that
no coverage was available under the Alvarez policy. The trial court determined that the
October 16, 2018 ruling was not a final order and was subject to reconsideration. The trial
court discussed in detail the arguments of both parties as to the meaning of the phrase
"certified as proof of financial responsibility." As on reconsideration, having examined the
Alvarez policy as a whole to determine the intent of the parties, the trial court agreed with
First Acceptance that the phrase "certified as proof of financial responsibility" has a definite
legal meaning, and it thereby rejected Patino's "plain and ordinary meaning" analysis. The
trial court also found that the policy's household member exclusion did not contravene
Ohio's public policy. Accordingly, on March 15, 2019, the trial court issued a decision and
entry granting First Acceptance's November 21, 2018 motion for summary judgment and
denying Patino's November 13, 2018 motion for summary judgment. By judgment entry
dated April 1, 2019, the trial court entered judgment in favor of First Acceptance on all claims
asserted in the third-party complaint.
       {¶ 19} Patino timely appealed.
II. ASSIGNMENTS OF ERROR
       {¶ 20} Patino presents two assignments of error:
                [1.] The trial court erred as a matter of law in denying Patino's
                Motion for Summary Judgment against Third-Party
                Defendant/Appellee [First] Acceptance because under the
                common usage of the term "certified" in [First] Acceptance's
                insurance policy (which contained no other definition), an
                insured would believe that requesting and receiving proof of


2As indicated by footnote 7 in his November 30, 2018 motion for summary judgment, Patino did not pursue
summary judgment as to his own policy: "As stated above, Mr. Fregozo Patino is not, at this time, going to
assert coverage under his own [First] Acceptance policy, but, rather, as a permitted driver under his father's
policy."
No. 19AP-278                                                                              7


               insurance from [First] Acceptance was what was meant by the
               term "certified" in the policy.

               [2.] The trial court erred as a matter of law in denying Patino's
               Motion for Summary Judgment against Third-Party
               Defendant/Appellee [First] Acceptance because under the
               common usage of the term "certified" in [First] Acceptance's
               insurance policy (which contained no other definition), an
               insured would believe that the very event of purchasing and
               receiving the insurance policy from [First] Acceptance would
               be the insured's way of, in common language, certifying,
               proving or providing evidence of financial responsibility.

III. LAW AND DISCUSSION
    A. Standard of Proof
       {¶ 21} The trial court resolved Patino's third-party claims against First Acceptance
by summary judgment after orders were entered governing discovery between the parties.
               Appellate review of summary judgment motions is de novo.
               Helton v. Scioto Cty. Bd. of Commrs. (1997), 123 Ohio App. 3d
158, 162, 703 N.E.2d 841. When reviewing a trial court's
               decision granting summary judgment, we conduct an
               independent review of the record, and the appellate court
               "stands in the shoes of the trial court." Mergenthal v. Star
               Banc Corp. (1997), 122 Ohio App. 3d 100, 103, 701 N.E.2d 383.

Rose v. Ohio Dept. of Rehab. & Corr., 173 Ohio App. 3d 767, 2007-Ohio-6184, ¶ 18 (10th
Dist.).
       {¶ 22} When reviewing on appeal an order granting a motion for summary
judgment, an appellate court must use the same standard of review as the trial court.
Freeman v. Brooks, 154 Ohio App. 3d 371, 2003-Ohio-4814, ¶ 6 (10th Dist.), citing Maust v.
Bank One of Columbus, N.A., 83 Ohio App. 3d 103, 107 (10th Dist.1992), jurisdictional
motion overruled, 66 Ohio St. 3d 1488 (1993). An appellate court's review of summary
judgment disposition is independent and without deference to the trial court's
determination. Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio App. 3d 704, 711 (4th
Dist.1993). In determining whether a trial court properly granted summary judgment, an
appellate court must review the evidence according to the standard set forth in Civ.R. 56, as
well as that stated in applicable case law. Murphy v. Reynoldsburg, 65 Ohio St. 3d 356
(1992); Cooper v. Red Roof Inns, Inc., 10th Dist. No. 00AP-876 (Mar. 30, 2001).
No. 19AP-278                                                                                8


       {¶ 23} Civ.R. 56(C) requires that:
               Summary judgment shall be rendered forthwith if the
               pleadings, depositions, answers to interrogatories, written
               admissions, affidavits, transcripts of evidence, and written
               stipulations of fact, if any, timely filed in the action, show that
               there is no genuine issue as to any material fact and that the
               moving party is entitled to judgment as a matter of law.

Civ.R. 56 has been described as a means to facilitate the early assessment of the merits of
claims, to foster pre-trial dismissal of meritless claims, and to define and narrow issues for
trial. Telecom Acquisition Corp. I v. Lucic Ents., 8th Dist. No. 102119, 2016-Ohio-1466,
¶ 92. See also Kulch v. Structural Fibers, Inc., 78 Ohio St. 3d 134, 170 (1997) (Cook, J.,
concurring in part and dissenting in part). As such, summary judgment is a procedural
device designed to promote judicial economy and to avoid needless trials.
               "The goal of a motion for summary judgment is to narrow the
               issues in a case to determine which, if any, should go to trial.
               ' "The purpose of summary judgment is not to try issues of fact,
               but is, rather, to determine whether triable issues of fact
               exist." ' State ex rel. Anderson v. The Village of Obetz, 10th
               Dist. No. 06AP-1030, 2008-Ohio-4064, ¶ 64, quoting Lakota
               Local School Dist. Bd. of Edn. v. Brickner, 108 Ohio App. 3d
637, 643, 671 N.E.2d 578 (1996) (citations omitted.)"

Erickson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 16AP-74, 2017-Ohio-1572, ¶ 19,
quoting Thevenin v. White Castle Mgt. Co., 10th Dist. No. 15AP-204, 2016-Ohio-1235, ¶ 45
(Brunner, J., concurring). Thus, a party seeking summary judgment on the grounds that a
nonmoving party cannot prove its case bears the initial burden of informing the trial court
of the basis for the motion and must identify those parts of the record which demonstrate
the absence of a genuine issue of material fact on the elements of the nonmoving party's
claims. Dresher v. Burt, 75 Ohio St. 3d 280, 292-93 (1996).
       {¶ 24} If the moving party has satisfied its initial burden, the burden shifts to the
nonmoving party to set forth specific facts showing there is a genuine issue for trial. If the
nonmoving party does not respond, summary judgment, if otherwise appropriate, shall be
entered against the nonmoving party. Id. The nonmoving party may not rest on the mere
allegations or denials of his or her pleadings, but must respond with specific facts showing
there is a genuine issue for trial. Civ.R. 56(E); Dresher at 293; see also Erickson at ¶ 19-20.
No. 19AP-278                                                                                9


    B. Assignments of Error
       {¶ 25} Because Patino's two assignments of error are interrelated, we address them
as one. Taken together, Patino asserts in his two assignments of error that First Acceptance
has certified the Alvarez policy for proof of financial responsibility and, therefore, must
provide coverage to Patino under the Alvarez policy.
       {¶ 26} As a preliminary matter, we note that Patino appears to have abandoned his
claim for coverage under his own policy. Footnote 7 of his November 30, 2018 motion for
summary judgment states, "[a]s stated above, Mr. Fregozo Patino is not, at this time, going
to assert coverage under his own [First] Acceptance policy, but, rather, as a permitted driver
under his father's policy." (Nov. 30, 2018 Patino's Mot. for Summ. Jgmt. at 13.) Patino's
brief states he is appealing "from two summary judgments (October 16, 2018 and March 15,
2019) issued by the trial court against Patino related to the third-party declaratory judgment
action Patino brought against his father's automobile insurer, [First Acceptance]." (Patino's
Brief at 1.) Consistent with the record, we limit our review of Patino's claims for coverage to
those made only under the Alvarez policy.
       {¶ 27} Patino asserts that he is entitled to coverage because the Alvarez policy does
not define the term "certified." He argues that, in the absence of a policy definition,
"certified" must be given its plain and ordinary meaning, as he understands it to be. Patino
argues that, under the common usage of the term "certified," an insured would believe that
(1) merely requesting and receiving proof of insurance from the insurer was what was meant
by the term "certified" in the policy, and (2) merely purchasing and receiving the insurance
policy from the insurer would be the insured's way of certifying, proving, or providing
evidence of financial responsibility.
       {¶ 28} Both trial court judges who considered Patino's argument in the underlying
matter were unpersuaded by it. Having thoroughly reviewed the record and the parties'
briefs and listened to oral arguments, we are equally unpersuaded by Patino's arguments.
We find that both trial court judges stated the pertinent facts and applied the appropriate
law to find that Patino had not met his requisite burden in order to prevail on summary
judgment.
       {¶ 29} The October 16, 2018 judgment and entry denying Patino summary
judgment on this issue contains this language:
No. 19AP-278                                                                     10


           As with most coverage cases, this matter all comes down to the
           wording of the subject insurance policy. * * * The question now
           becomes whether there exists an exclusion in the Policy which
           prevents Mr. Patino from being covered. On page 3 of the Policy
           it states:

           Insured does not mean: a driver who is not listed on this
           policy, who resides in the same household as the named
           insured, or is a regular or frequent operator of any vehicle
           insured under this policy; and is involved in an accident which
           occurs while the vehicle is being driven, operated,
           manipulated, maintained, serviced or used in any other
           manner by this person. This limitation shall apply whether or
           not the named insured is occupying the vehicle at the time the
           said driver is using it in any manner, whatsoever. This
           limitation shall not apply if this policy is certified as proof of
           financial responsibility.

           It is undisputed that Mr. Patino is not a named insured on the
           Policy. It is undisputed that at the time of the accident Mr.
           Patino lived with Mr. Fregozo. Therefore, under the clear
           wording of the above provision, Mr. Patino is not an insured
           under the Policy.

           In an attempt to avoid this result, Mr. Patino argues that the
           Policy was certified and therefore, the above limitation does not
           apply. In support of this, Mr. Patino first presents his own
           affidavit whereby he essentially states his opinion as to this
           matter. First Acceptance has moved the Court to strike this
           affidavit, but the Court will not do so. The Court is accepting
           Mr. Patino's affidavit for what it is, a representation of his
           opinion as to this matter. Regardless of what Mr. Patino thinks,
           his opinion of whether the Policy was certified has no sway over
           the Court's decision.

           Mr. Patino next argues that the Policy was certified by the Ohio
           BMV via a hearing and hence, the limitation does not apply.
           Regardless of what the Ohio BMV has found, Mr. Patino's
           argument fails. The issue of whether the Policy in this case is
           certified or not is governed by R.C. 4509.06, which states:

           Proof of financial responsibility may be furnished by filing with
           the registrar of motor vehicles the written certificate of any
           insurance carrier authorized to do business in this state
           certifying that there is in effect a motor-vehicle liability policy
           for the benefit of the person to furnish proof of financial
           responsibility. The certificate either shall state the expiration
           date of the policy, which date shall be not less than one year
No. 19AP-278                                                                                 11


               from the effective of the certificate, or if no expiration date is
               stated in the certificate, then such policy shall not expire until
               canceled or terminated as provided in section 4509.57 of the
               Revised Code. The certificate shall also designate by explicit
               description or by appropriate reference all motor vehicles
               covered, unless the policy is issued to a person who is not the
               owner of a motor vehicle.

               As the above statute clearly indicates, it is an insurance
               company that certifies an insurance policy, not the Ohio BMV.
               In the present matter, there is no evidence that First
               Acceptance ever certified the Policy. Since this is so, the
               limitation of coverage found in the Policy to Mr. Patino and
               First Acceptance's motion must be granted.

(Oct. 16, 2018 Decision and Entry at 3-4.)
       {¶ 30} As previously noted, the successor trial court judge to the original trial court
judge reconsidered the October 16, 2018 ruling that there was no coverage available under
the Alvarez policy for the collision. After revisiting the parties' arguments about whether the
Alvarez policy had been "certified as proof of financial responsibility" and examining the
analysis set forth in the October 16, 2018 ruling that had concluded it had not, the successor
trial court judge found "that the exception to the exclusion does not apply." (Mar. 15, 2019
Decision and Entry at 15.) We agree.
       {¶ 31} In order to recover on a claim for a breach of an insurance contract, a plaintiff
must prove that a policy of insurance existed and that the claimed loss was covered under
the policy. Inland Rivers Serv. Corp. v. Hartford Fire Ins. Co., 66 Ohio St. 2d 32, 34 (1981).
"Insurance contracts must be construed in accordance with the same rules as other written
contracts." Hybud Equip. Corp. v. Sphere Drake Ins. Co., Ltd., 64 Ohio St. 3d 657, 665
(1992). "When confronted with an issue of contractual interpretation, the role of a court is
to give effect to the intent of the parties to the agreement." Westfield Ins. Co. v. Galatis, 100
Ohio St. 3d 216, 2003-Ohio-5849, ¶ 11. Courts are to "examine the insurance contract as a
whole and presume that the intent of the parties is reflected in the language used in the
policy" and "look to the plain and ordinary meaning of the language used in the policy unless
another meaning is clearly apparent from the contents of the policy." Id. However, "[w]hen
the language of a written contract is clear, a court may look no further than the writing itself
to find the intent of the parties." Id. "As a matter of law, a contract is unambiguous if it can
be given a definite legal meaning." Id. Further, "[a] court must give undefined words used
No. 19AP-278                                                                                12


in an insurance contract their plain and ordinary meaning." Nationwide Mut. Fire Ins. Co.
v. Guman Bros. Farm, 73 Ohio St. 3d 107, 108 (1995).
       {¶ 32} "Ambiguities in insurance policies should be construed liberally in favor of
coverage." Sturgeon v. Dubois, 10th Dist. No. 00AP-1025 (July 17, 2001), citing Yeager v.
Pacific Mut. Life Ins. Co., 166 Ohio St. 71 (1956), paragraph of the syllabus. We also note,
however, that "[t]he rule requiring liberal interpretations of insurance contracts * * * 'does
not require that a court adopt a forced or strained construction of an insurance contract.' "
Sturgeon, quoting Knowlton v. Nationwide Mut. Ins. Co., 108 Ohio App. 3d 419, 423 (10th
Dist.1996).
       {¶ 33} All parties agree that the dispute in the instant matter is whether the Alvarez
policy was certified as proof of financial responsibility.         As noted previously, First
Acceptance contends that the policy could only be certified, as that term is used in the policy,
pursuant to the language contained in Ohio's Financial Responsibility Act (the "Act"), or
R.C. Chapter 4509. The Act mandates in part as follows:
               No person shall operate, or permit the operation of, a motor
               vehicle in this state, unless proof of financial responsibility is
               maintained continuously throughout the registration period
               with respect to that vehicle, or, in the case of a driver who is not
               the owner, with respect to that driver's operation of that
               vehicle.

R.C. 4509.101(A)(1).
       {¶ 34} The Act defines "proof of financial responsibility" as follows:
               "Proof of financial responsibility" means proof of ability to
               respond in damages for liability, on account of accidents
               occurring subsequent to the effective date of such proof, arising
               out of the ownership, maintenance, or use of a motor vehicle in
               the amount of twenty-five thousand dollars because of bodily
               injury to or death of one person in any one accident, in the
               amount of fifty thousand dollars because of bodily injury to or
               death of two or more persons in any one accident, and in the
               amount of twenty-five thousand dollars because of injury to
               property of others in any one accident.

R.C. 4509.01(K).
       {¶ 35} The Act defines a "motor vehicle policy" as follows:
               "Motor-vehicle liability policy" means an "owner's policy" or an
               "operator's policy" of liability insurance, certified as provided
No. 19AP-278                                                                                   13


                  in section 4509.46 or 4509.47 of the Revised Code as proof of
                  financial responsibility, and issued, except as provided in
                  section 4509.47 of the Revised Code, by an insurance carrier
                  authorized to do business in this state, to or for the benefit of
                  the person named therein as insured.

R.C. 4509.01(L).
       {¶ 36} The trial court relied on this Court's decision in Safe Auto Ins. Co. v. Koroma,
169 Ohio App. 3d 747, 2006-Ohio-6742 (10th Dist.), acknowledging that, while the Act
requires all drivers to maintain proof of financial responsibility, it obligates a driver to obtain
a certified insurance policy only in certain circumstances. We stated in Koroma:
                  In the event a person operates a motor vehicle in this state
                  without proof of financial responsibility as defined in R.C.
                  4509.01(K), or commits any of the other triggering factors
                  under R.C. 4509.101, the person, among other things, must file
                  and continuously maintain proof of financial responsibility
                  under sections R.C. 4509.44 to 4509.65. R.C.
                  4509.101(A)(5)(c). The proof of financial responsibility
                  required under R.C. 4509.44 must be met through the means
                  set forth in R.C. 4509.45, including "[a] certificate of insurance
                  as provided in section 4509.46 or 4509.47 of the Revised
                  Code." R.C. 4509.45(B).

                  As R.C. 4509.46 explains, proof of financial responsibility for
                  those who have violated R.C. 4509.101 "may be furnished by
                  filing with the registrar of motor vehicles the written certificate
                  of any insurance carrier authorized to do business in this state
                  certifying that there is in effect a motor vehicle liability policy
                  for the benefit of the person to furnish proof of financial
                  responsibility." R.C. 4509.46. A motor vehicle policy "means an
                  'owner's policy' or 'operator's policy' of liability insurance,
                  certified as provided in section 4509.46 or 4509.47 of the
                  Revised Code as proof of financial responsibility, and issued,
                  except as provided in section 4509.47 [proof of financial
                  responsibility by non-resident] of the Revised Code, by an
                  insurance carrier authorized to do business in this state, to or
                  for the benefit of the person named therein as an
                  insured." R.C.4509.01(L).

Id. at ¶ 11-12.
       {¶ 37} The trial court relied on this holding in its decision and also relied on the
holding of the Ninth District Court of Appeals in George v. Ohio Cas. Group of Ins. Cos., 65
No. 19AP-278                                                                                  14
Ohio App. 3d 416, 419 (9th Dist.1989), consistent with our holding in Koroma. In George,
the Ninth District described the operation of the Act as follows:
                The Financial Responsibility Act, R.C. 4509.01 et seq., requires
                proof of financial responsibility in the form of a certified
                insurance policy only after the driver has failed to satisfy a
                judgment for damages arising from a car accident within a
                reasonable time or when the driver has been convicted of
                certain traffic offenses. Bob-Boyd Lincoln Mercury v.
                Hyatt (1987), 32 Ohio St. 3d 300, 303, 513 N.E.2d 331,
                334. Thus, the Ohio Legislature does not require all persons
                who carry automobile insurance to comply with the mandates
                of the Act. Thus, R.C. 4509.51 is not self-executing and is
                triggered only when the insurance policy has been certified. If
                the policy in effect at the time of the accident was not certified,
                then it is the language of the policy that controls. Id. at 302, 513
                N.E.2d at 333; State Farm Mut. Ins. Co. v. Callison (Aug. 3,
                1988), Wayne App. No. 2348, unreported, 1988 WL 82425.

Id. at 419.
       {¶ 38} Additionally, " '[t]he issuance of a policy covering liability of an owner or
operator is one act, and the certification by the insurer of the necessary financial
responsibility which a named person must provide is a separate and distinct act, although it
may be incidental to the issuance of the liability policy.' " Brook Park v. Americargo, Inc.,
59 Ohio App. 3d 23, 27 (8th Dist.1989), quoting Globe Mut. Cas. Co. v. Teague, 14 Ohio
App.2d 186, 192 (1oth Dist.1967).
       {¶ 39} We note that both trial court judges who considered Patino's action,
addressed First Acceptance's contention that "certified" is a term of art, and the policy could
only be "certified" under Ohio's statutory procedure and that merely providing proof of the
existence of an insurance policy was not the same as certifying a policy as proof of financial
responsibility. The two trial court judges each also addressed Patino's argument that the
word "certified" is undefined in the policy and that the policy language makes no reference
to Ohio's statutory scheme. After reviewing the arguments of the parties, relevant governing
statutes and applicable caselaw, both trial court judges determined that the focus of the
underlying matter was not solely on the word "certified" but also on the complete provision
of the Alvarez policy containing the word, "certified," including language that the household
exclusion will not apply if the policy is "certified as proof of financial responsibility."
No. 19AP-278                                                                                   15


       {¶ 40} We concur in the trial court's conclusion that the Alvarez policy indicates
"that a certified policy will comply with the law, i.e., the financial responsibility laws."
(Emphasis sic.) (Mar. 15, 2019 Decision and Entry at 14.) Consistent with this conclusion,
the phrase "certified as proof of financial responsibility" has a definite legal meaning. The
trial court did not err in finding that First Acceptance's production of the Alvarez policy to
the BMV was not the equivalent of certifying it as proof of financial responsibility.
Therefore, the household member exclusion of the Alvarez policy applies without exception,
and no coverage is available under that policy as coverage for damage caused by the collision
in which Patino drove Alvarez's car.
IV. CONCLUSION
       {¶ 41} Based on our independent review of the record, we hold that the trial court's
judgments denying Patino's motions for summary judgment and ruling in favor of First
Acceptance are in accordance with the law. We overrule Patino's two assignments of error
and affirm the judgment of the Franklin County Court of Common Pleas.
                                                                            Judgment affirmed.

                             DORRIAN and NELSON, JJ., concur.

NELSON, J., concurring.
       {¶ 42} I concur in the carefully expressed decision of the court. I write further to
express my understanding that under the terms of R.C. 4509.46, Mr. Patino (or anyone else)
could, had he obtained a qualifying document, have filed with the registrar of motor vehicles
a written certificate from the insurance company "certifying that there is in effect a motor-
vehicle liability policy for the benefit of the person to furnish proof of financial
responsibility." I do not reach the question of whether Mr. Patino's submission to the BMV
hearing officer satisfied the requirement that such a filing be made with "the registrar of
motor vehicles" because the statute further recites a qualification that the Acceptance letter
as submitted by Mr. Patino does not appear to have met: "The certificate either shall state
the expiration date of the policy, which date shall be not less than one year from the effective
[date?] of the certificate, or if no expiration date is stated in the certificate, then such policy
shall not expire until canceled or terminated as provided in section 4509.57 of the Revised
Code." Here, the proffered certificate did state an expiration date, but that expiration date
of 12/22/2016 was well less than one year from the 10/18/16 issuance date that the
No. 19AP-278                                                                                   16


document carried. The document therefore does not seem to me to qualify for Mr. Patino's
purposes under the terms of the statute in any event. See also R.C. 4509.47 (further
suggesting that it is the effective date of the certification and not of the policy itself to which
the statutes look).
       {¶ 43} Mr. Patino's briefing acknowledged that "[t]he parties and the trial court's
10/16/18 Decision are all in accord that R.C. 4509.46 is the relevant statute in this matter."
Brief of Appellant Patino at 17. And that's sensible, in part because the same policy provision
upon which he relies ("This limitation shall not apply if this policy is certified as proof of
financial responsibility") makes clear through its contingent language that a policy is not
automatically certified as proof of financial responsibility simply by virtue of being a policy.
       {¶ 44} The end result, then, is such that the reimbursement language from the
Alvarez policy as quoted at paragraph 6 above ("You must reimburse us if we make a
payment that we would not have made if this policy were not certified as proof of financial
responsibility") does not come into play at this juncture.
                                    _________________